Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 22, 2022

                                     No. 04-22-00782-CR

                       EX PARTE Fabian Daniel MORALES-ROCHA

                        From the County Court, Kinney County, Texas
                                  Trial Court No. 11058CR
                          Honorable Tully Shahan, Judge Presiding


                                        ORDER
       The reporter’s record was due September 26, 2022, but it was not filed. On November
21, 2022, the court reporter filed a notification of late record stating the record was not filed
because appellant failed to make a proper written request for a reporter’s record. See TEX. R.
APP. P. 34.6(b). Accordingly, we order appellant to provide written proof to this court by
December 7, 2022 showing he has served the court reporter a written designation of the specific
proceedings for which he requests a record.




                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of November, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court